Citation Nr: 1414872	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  13-13 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot strain, also claimed as a right foot disorder.  

2.  Entitlement to service connection for a knee disorder.  



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The appellant asserts, that service connection for a right foot strain and a knee disorder is warranted based upon service incurrence.  

The appellant requested a Travel Board hearing via her substantive appeal in March 2013.  No Travel Board hearing was provided and the claim was sent to the Board for appellate review.  She has the right to such a hearing.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2013).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and schedule the appellant for a Travel Board hearing in this matter before the Board.  She should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

